248 S.W.3d 68 (2008)
Cynthia R. BERKBIGLER now known as Cynthia R. Buchheit, Petitioner/Appellant,
v.
Ricardo L. BERKBIGLER, Respondent/Respondent.
No. ED 89113.
Missouri Court of Appeals, Eastern District, Division One.
January 22, 2008.
Application for Transfer Denied February 25, 2008.
Application for Transfer Denied April 15, 2008.
Lawrence Gerard Gillespie, Clayton, MO, for appellant.
Tom K. O'Loughlin, II, Cape Girardeau, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.
Application for Transfer to Supreme Court Denied February 25, 2008.


*69 ORDER

PER CURIAM.
Appellant Cynthia R. Berkbigler, n/k/a Cynthia R. Buchheit ("Mother") appeals from the judgment of the Circuit Court of Perry County, the Honorable Michael J. Bullerdieck presiding, after the judge denied Mother's motion to relocate child Trystn from Perryville, Missouri to Festus Missouri.
Mother brings one claim on appeal, arguing that the trial judge misapplied the law in finding that relocating Trystn to Festus was against Trystn's best interest.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.